Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10860112 in view of Peterson et al. (US 20120092263 A1). See the mapping and obviousness statement below:
	Regarding claim 1: Patent (112) claim 1  teaches all the limitations of the instant application claim 1 except for the limitation “a piezoelectric element of a plurality of Piezoelectric elements operatively coupled to the contact foil.”
	However Peterson disclose a piezoelectric element of a plurality of piezoelectric elements operatively coupled to the contact foil (Peterson, Para. 51, The sensor membrane 904 connects an array of force-sensing key sensors (such as sensors 1014, 1016) to a sensor logic (such as sensor logic 2224, which is described in relationship to FIG. 22). Each of the key sensors is positioned under and corresponds to a particular keycap).
	Patent (112)  and the Peterson ref. are analogous art because they both pertain to providing local haptic feedback to a user. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric elements coupled to the contact foil (as taught by Paterson) resulting in predictable result of providing the user a haptic feedback.
	Regarding claim 2: Patent (112) claim 2 discloses all the limitation of claim 2.
	Regarding claim 3: Patent (112) claim 3 discloses all the limitation of claim 3.
	Regarding claim 4: Patent (112) claim 4 discloses all the limitation of claim 4.
	Regarding claim 5: Combination of the patent (112) claim 1 and Peterson teach  the keyboard of claim 3, wherein edges of the piezoelectric element are supported at a side of the cavity in the support plate (Peterson, Para. 155, Those alternative assemblies may include a defined gap between each pair of stacked-up and spaced-apart planes. This effectively creates a layered stack of multiple actuation mechanisms).
	Regarding claim 6: Patent (112) claim 6 discloses all the limitation of claim 6.
	Regarding claim 15: Combination of the patent (112) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein a piezoelectric material layer of the piezoelectric element is ceramic (Peterson, para. 160) and a metallic plate layer of the piezoelectric element is brass (Peterson, Para. 158).

Claims 7-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10860112 in view of Peterson et al. (US 20120092263 A1) further in view of Paranjape et al. (US 20200137486 A1). See the mapping and obviousness statement below:
Regarding claim 7: Combination of the patent (112) claims and Peterson do not teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer compressed when the piezoelectric element is deflected into a cavity to generate an electric actuation signal. 
However Paranjape teaches : a piezoelectric material layer compressed when the piezoelectric element is deflected into a cavity to generate an electric actuation signal (Paranjape, Figs. 6A-6B; Fig. 7B, air gaps 796; Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B). 
The patent (112) claims, Peterson and Paranjape are analogous art because they all pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric element is deflected into a cavity (as taught by Paranjape) resulting in predictable result of generating haptic feedback.

Regarding claim 8: Combination of the patent (112) claims, Peterson, and Paranjape teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer operatively coupled to a metal plate layer (Paranjape, Fig. 7B, piezoelectric element 790 and diaphragm 794) where the piezoelectric material layer compresses or stretches to warp the metal plate layer in response to the electric response signal to provide a tactile haptic event that is the haptic feedback (Paranjape, Para. 67, with reference to piezoelectric element 720, the vibrations of the diaphragm 794 can propagate through the display substrate 760, through the air gaps 796 between the front side of the display substrate and the transparent display medium, through the transparent display medium, and into the environment in front of the display).

Regarding claim 9: The Patent (112) claims 1 and 6 teaches all the limitations of claim 9 except for the limitations “a capacitive touch layer receive x- and y- coordinate location data; the support structure with a plurality of cavities aligned below each piezoelectric element.
However Peterson teaches the support structure with a plurality of cavities aligned below each piezoelectric element  (Peterson, Fig. 9, base 912). 
	Patent (112) and the Peterson ref. are analogous art because they both pertain to providing local haptic feedback to a user. 
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of cavities aligned below each piezoelectric elements (as taught by Paterson) resulting in predictable result of providing the user a haptic feedback.
	Combination of the Patent (112) claim 1 and 6 and Peterson do not teach a capacitive touch layer receive x- and y- coordinate location data.
	However Paranjape teaches a capacitive touch layer receive x- and y- coordinate location data (Paranjape, Para, 71, Existing touchscreen technologies (e.g., resistance-based, capacitance-based) can be used for making displays described herein as touch-enabled. Some existing touchscreen technologies comprise multiple layers that reside on a glass display substrate and others are integrated into a display substrate (such as in AMOLED (active matrix OLED) in-cell displays). As used herein, the term "transparent display medium" includes any touchscreen layers, regardless of whether the touchscreen layers are located on top of a display substrate or a display substrate layer is used as part of a touchscreen).
	The Patent (112)  claims, Peterson and Paranjape are analogous art because they all pertain to providing local haptic feedback to a user.
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have capacitive touch layer receive x and y coordinate (as taught by Paranjape) resulting in predictable result of providing the user a haptic feedback on the touch location.

	Regarding claim 10: Combination of the patent (112) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein the controller: receives an electric charge actuation signal from a second piezoelectric element of the array of piezoelectric elements located further from the actuation location on the coversheet than the first piezoelectric element (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element ); and sends an electrical response signal to the second piezoelectric element of the array of piezoelectric elements to cause the second piezoelectric element of the array of piezoelectric elements to provide haptic feedback at the actuation location on the coversheet concurrently with the first piezoelectric element (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user; Para. 73, piezoelectric elements can provide local haptic feedback to a user typing on a virtual keyboard rendered on a display. The haptic feedback can be provided in real-time to the user (i.e., while the user is still touching the key). Such localized haptic feedback can provide a user with a virtual keyboarding experience that more closely mimics that of using a physical keyboard).

	Regarding claim 11: Combination of the patent (112) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein the support plate with the cavity formed below the piezoelectric element allows a portion of the piezoelectric element to deflect upon application of the mechanical stress into the cavity while supporting edges of the piezoelectric element (Paranjape, Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B)).

	Regarding claim 14: Combination of the patent (112) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein a stiffening layer is co-located with the capacitive layer to distribute forces associated with an actuation force placed at the actuation location on the coversheet to the first piezoelectric element closest to the actuation location (Paranjape, Fig. 6A, diaphragm 604, Para. 60, The diaphragm 640 amplifies piezoelectric element vibrations. In some embodiments diaphragm 640 is a metal plate. If an alternating voltage is applied across the piezoelectric layer 630, the piezoelectric element 600 will vibrate. If the frequency of vibration of the piezoelectric element 600 is within the range of frequencies audible to the human ear, the piezoelectric element 600 can act as a speaker or buzzer. The diaphragm 640 can amplify the sound generated by the piezoelectric element 600 by enabling the movement of a greater volume of air).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10860112 in view of Peterson et al. (US 20120092263 A1) further in view of Paranjape et al. (US 20200137486 A1) and Tan et al. (US 20140340208 A1). See the mapping and obviousness statement below:
 	Regarding claim 13: Combination of the patent (112) claims, Peterson, and Paranjape do not teach the touchpad input device of claim 9, wherein the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback.
	However Tan teaches the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback (Tan, Para. 04, the haptic feedback may be in the form of a simulated "key -click" feedback for an individual key that is pressed by a user such that the finger used to press the key feels the tactile sensation. The feedback is "simulated" in the sense that it is not a natural result of pressing the key (i.e., the key is not mechanically movable). Instead, the haptic feedback mimics the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key).
	the Patent (112) claims, Peterson, Paranjape, and Tan are analogous art because they both pertain to providing local haptic feedback to a user.
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have click haptic feedback (as taught by Tan) in order to mimic the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key.

Claims 1-6, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11347314 in view of Peterson et al. (US 20120092263 A1). 
Regarding claim 1: Patent (314) claim 1  teaches all the limitations of the instant application claim 1 except for the limitation “a piezoelectric element of a plurality of Piezoelectric elements operatively coupled to the contact foil.”
However Peterson disclose a piezoelectric element of a plurality of piezoelectric elements operatively coupled to the contact foil (Peterson, Para. 51, The sensor membrane 904 connects an array of force-sensing key sensors (such as sensors 1014, 1016) to a sensor logic (such as sensor logic 2224, which is described in relationship to FIG. 22). Each of the key sensors is positioned under and corresponds to a particular keycap).
Patent(314)  and the Peterson ref. are analogous art because they both pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric elements coupled to the contact foil (as taught by Paterson) resulting in predictable result of providing the user a haptic feedback.
Regarding claim 2: Patent (314) claim 2 discloses all the limitation of claim 2.
	Regarding claim 3: Patent (314) claim 3 discloses all the limitation of claim 3.
	Regarding claim 4: Patent (314) claim 4 discloses all the limitation of claim 4.
Regarding claim 5: Combination of the patent (314)  claim 1 and Peterson teach  the keyboard of claim 3, wherein edges of the piezoelectric element are supported at a side of the cavity in the support plate (Peterson, Para. 155, Those alternative assemblies may include a defined gap between each pair of stacked-up and spaced-apart planes. This effectively creates a layered stack of multiple actuation mechanisms).
Regarding claim 6: Patent (314)  claim 6 discloses all the limitation of claim 6.
Regarding claim 15: Combination of the patent (314) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein a piezoelectric material layer of the piezoelectric element is ceramic (Peterson, para. 160) and a metallic plate layer of the piezoelectric element is brass (Peterson, Para. 158).





Claims 7-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11347314 in view of Peterson et al. (US 20120092263 A1) further in view of Paranjape et al. (US 20200137486 A1). See the mapping and obviousness statement below:
Regarding claim 7: Combination of the patent (314)  claims and Peterson do not teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer compressed when the piezoelectric element is deflected into a cavity to generate an electric actuation signal. However Paranjape teaches : a piezoelectric material layer compressed when the piezoelectric element is deflected into a cavity to generate an electric actuation signal (Paranjape, Figs. 6A-6B; Fig. 7B, air gaps 796; Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B). 
The patent (314)  claims, Peterson and Paranjape are analogous art because they all pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric element is deflected into a cavity (as taught by Paranjape) resulting in predictable result of generating haptic feedback.

Regarding claim 8: Combination of the patent (314) claims, Peterson, and Paranjape teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer operatively coupled to a metal plate layer (Paranjape, Fig. 7B, piezoelectric element 790 and diaphragm 794) where the piezoelectric material layer compresses or stretches to warp the metal plate layer in response to the electric response signal to provide a tactile haptic event that is the haptic feedback (Paranjape, Para. 67, with reference to piezoelectric element 720, the vibrations of the diaphragm 794 can propagate through the display substrate 760, through the air gaps 796 between the front side of the display substrate and the transparent display medium, through the transparent display medium, and into the environment in front of the display).

Regarding claim 9: The Patent (314) claims 1 and 6 teaches all the limitations of claim 9 except for the limitations “a capacitive touch layer receive x- and y- coordinate location data; the support structure with a plurality of cavities aligned below each piezoelectric element.
However Peterson teaches the support structure with a plurality of cavities aligned below each piezoelectric element  (Peterson, Fig. 9, base 912). 
Patent (314) and the Peterson ref. are analogous art because they both pertain to providing local haptic feedback to a user. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of cavities aligned below each piezoelectric elements (as taught by Paterson) resulting in predictable result of providing the user a haptic feedback.
Combination of the Patent (314) claim 1 and 6 and Peterson do not teach a capacitive touch layer receive x- and y- coordinate location data.
However Paranjape teaches a capacitive touch layer receive x- and y- coordinate location data (Paranjape, Para, 71, Existing touchscreen technologies (e.g., resistance-based, capacitance-based) can be used for making displays described herein as touch-enabled. Some existing touchscreen technologies comprise multiple layers that reside on a glass display substrate and others are integrated into a display substrate (such as in AMOLED (active matrix OLED) in-cell displays). As used herein, the term "transparent display medium" includes any touchscreen layers, regardless of whether the touchscreen layers are located on top of a display substrate or a display substrate layer is used as part of a touchscreen).
The Patent (314) claims, Peterson and Paranjape are analogous art because they all pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have capacitive touch layer receive x and y coordinate (as taught by Paranjape) resulting in predictable result of providing the user a haptic feedback on the touch location.

Regarding claim 10: Combination of the patent (314) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein the controller: receives an electric charge actuation signal from a second piezoelectric element of the array of piezoelectric elements located further from the actuation location on the coversheet than the first piezoelectric element (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element ); and sends an electrical response signal to the second piezoelectric element of the array of piezoelectric elements to cause the second piezoelectric element of the array of piezoelectric elements to provide haptic feedback at the actuation location on the coversheet concurrently with the first piezoelectric element (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user; Para. 73, piezoelectric elements can provide local haptic feedback to a user typing on a virtual keyboard rendered on a display. The haptic feedback can be provided in real-time to the user (i.e., while the user is still touching the key). Such localized haptic feedback can provide a user with a virtual keyboarding experience that more closely mimics that of using a physical keyboard).

Regarding claim 11: Combination of the patent (314) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein the support plate with the cavity formed below the piezoelectric element allows a portion of the piezoelectric element to deflect upon application of the mechanical stress into the cavity while supporting edges of the piezoelectric element (Paranjape, Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B)).

	Regarding claim 14: Combination of the patent (314) claims, Peterson, and Paranjape teach the touchpad input device of claim 9, wherein a stiffening layer is co-located with the capacitive layer to distribute forces associated with an actuation force placed at the actuation location on the coversheet to the first piezoelectric element closest to the actuation location (Paranjape, Fig. 6A, diaphragm 604, Para. 60, The diaphragm 640 amplifies piezoelectric element vibrations. In some embodiments diaphragm 640 is a metal plate. If an alternating voltage is applied across the piezoelectric layer 630, the piezoelectric element 600 will vibrate. If the frequency of vibration of the piezoelectric element 600 is within the range of frequencies audible to the human ear, the piezoelectric element 600 can act as a speaker or buzzer. The diaphragm 640 can amplify the sound generated by the piezoelectric element 600 by enabling the movement of a greater volume of air).






Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11347314 in view of Peterson et al. (US 20120092263 A1) further in view of Paranjape et al. (US 20200137486 A1) and Tan et al. (US 20140340208 A1). See the mapping and obviousness statement below:
Regarding claim 13: Combination of the patent (314) claims, Peterson, and Paranjape do not teach the touchpad input device of claim 9, wherein the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback.
However Tan teaches the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback (Tan, Para. 04, the haptic feedback may be in the form of a simulated "key -click" feedback for an individual key that is pressed by a user such that the finger used to press the key feels the tactile sensation. The feedback is "simulated" in the sense that it is not a natural result of pressing the key (i.e., the key is not mechanically movable). Instead, the haptic feedback mimics the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key).
The Patent (314)  claims, Peterson, Paranjape, and Tan are analogous art because they both pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have click haptic feedback (as taught by Tan) in order to mimic the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20120092263 A1) in view of Paranjape et al. (US 20200137486 A1).
In regard to claim 1, Peterson teaches a haptic keyboard of an information handling system, comprising: a coversheet to identify a key location of a plurality of key locations of the haptic keyboard (Peterson, fig. 9, top bezel 902; Para. 48, The keyboard housing 602 includes top bezel 902 and base 912. On the top bezel 902 are keys 604, which are actually a plurality of keycaps. Each keycap is in one of a plurality of keyframes); a support layer (Peterson, Fig. 9, base 912); a contact foil placed between the coversheet and the support layer (Peterson, a sensor membrane circuit 904); a piezoelectric element of a plurality of piezoelectric elements operatively coupled to the contact foil (Peterson, Para. 51, The sensor membrane 904 connects an array of force-sensing key sensors (such as sensors 1014, 1016) to a sensor logic (such as sensor logic 2224, which is described in relationship to FIG. 22). Each of the key sensors is positioned under and corresponds to a particular keycap) and disposed between the contact foil and the support layer (Peterson, Fig. 9, an upper actuator plane 906, a dielectric layer 908, and lower actuator plane 910; Para. 154, the actuation mechanism (such as actuation mechanism 1020) is described herein as producing a movement to effect a tactile feedback to a user by using electrostatic forces to attract a pair of conductive planes. In alternative embodiments, the movement may be cause by other types of electro-mechanical actuators, which include (but are not limited to) those based upon: electroactive polymers (EAP), piezoelectric).
Peterson does not specifically teach the piezoelectric element to receive an applied mechanical stress at the key location of the coversheet and a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the mechanical stress via the contact foil; send an electrical response signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the key location; and the piezoelectric element to generate an electric actuation signal.
However Paranjape teaches the piezoelectric element to receive an applied mechanical stress at the key location of the coversheet (Paranjape, Para. 58 and 76, Piezoelectric materials have the property that they create an electric charge when subjected to mechanical stress; piezoelectric elements located on the back side of a display substrate can be subjected to pressure resulting from a user touching, grabbing, or otherwise manipulating a display or a device incorporating a display with integrated piezoelectric elements); and a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the mechanical stress via the contact foil (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element); and send an electrical response signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the key location (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user); and to generate an electric actuation signal (Paranjape, Para. 58 and 76, Piezoelectric materials have the property that they create an electric charge when subjected to mechanical stress; piezoelectric elements located on the back side of a display substrate can be subjected to pressure resulting from a user touching, grabbing, or otherwise manipulating a display or a device incorporating a display with integrated piezoelectric elements. The magnitude of the electrical response generated by a piezoelectric element in response to being subjected to mechanical energy can represent the touch strength).
Peterson and Paranjape are analogous art because they both pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric materials create an electric charge when subjected to mechanical stress and use the reverse piezoelectric effect to create electrical energy to mechanical energy to provide haptic feedback (as taught by Paranjape) resulting in predictable result of providing the user a haptic feedback on the touch location.

In regard to claim 2, Combination of Peterson and Paranjape teach the keyboard of claim 1, wherein the coversheet further comprises an actuation location indicated by a key pedestal comprising a raised and contoured portion identifying the key location (Peterson, Fig. 9, an array of keys 604, Para. 48, the keyboard housing 602 includes top bezel 902 and base 912. On the top bezel 902 are keys 604, which are actually a plurality of keycaps).

In regard to claim 3, Combination of Peterson and Paranjape teach The keyboard of claim 1, wherein the supporting layer is a support plate that further comprises a cavity formed below the piezoelectric element to allow a portion of the piezoelectric element to deflect into the cavity upon the mechanical stress applied to the input actuation device (Paranjape, Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B)).

In regard to claim 4, Combination of Peterson and Paranjape teach the keyboard of claim 1, comprising a plurality of adhesive layers to secure the coversheet to the contact foil and the contact foil to the support layer (Peterson, Para. 152-153, the sealing platform 1012 may be an expanse of material covering several keyframes and be attached (e.g., adhered) to the underside of the top bezel 902, The elastomeric sealing platform (such as 1012 and 2108) performs a dual purpose. It seals the keyboard housing, thereby keeping the internal keyboard parts free from debris and water).

In regard to claim 5, Combination of Peterson and Paranjape teach the keyboard of claim 3, wherein edges of the piezoelectric element are supported at a side of the cavity in the support plate (Peterson, Para. 155, Those alternative assemblies may include a defined gap between each pair of stacked-up and spaced-apart planes. This effectively creates a layered stack of multiple actuation mechanisms).

In regard to claim 6, Combination of Peterson and Paranjape teach the keyboard of claim 1, comprising a touchpad (Paranjape, Fig. 8A-8C, touchscreen), the touchpad including: the coversheet including a touchpad surface (Paranjape, Fig. 8A-8C, ); a capacitive touch layer operatively coupled to a bottom surface of the coversheet via a first adhesive layer (Paranjape, Para, 71, Existing touchscreen technologies (e.g., resistance-based, capacitance-based) can be used for making displays described herein as touch-enabled. Some existing touchscreen technologies comprise multiple layers that reside on a glass display substrate and others are integrated into a display substrate (such as in AMOLED (active matrix OLED) in-cell displays). As used herein, the term "transparent display medium" includes any touchscreen layers, regardless of whether the touchscreen layers are located on top of a display substrate or a display substrate layer is used as part of a touchscreen); a contact foil layer operatively coupled to a bottom surface of the stiffening layer via a second adhesive layer (Paranjape, Fig. 6A, diaphragm 604, Para. 60, The diaphragm 640 amplifies piezoelectric element vibrations. In some embodiments diaphragm 640 is a metal plate. If an alternating voltage is applied across the piezoelectric layer 630, the piezoelectric element 600 will vibrate. If the frequency of vibration of the piezoelectric element 600 is within the range of frequencies audible to the human ear, the piezoelectric element 600 can act as a speaker or buzzer. The diaphragm 640 can amplify the sound generated by the piezoelectric element 600 by enabling the movement of a greater volume of air); the plurality of piezoelectric elements are an array of piezoelectric elements laid out along a bottom surface of the contact foil layer (Paranjape, Fig. 8A, an array of piezoelectric elements 810; Para. 73, The placement of piezoelectric elements in displays provides for various haptic feedback use cases. In a first use case, piezoelectric elements can provide local haptic feedback to a user typing on a virtual keyboard rendered on a display. The haptic feedback can be provided in real-time to the user (i.e., while the user is still touching the key). Such localized haptic feedback can provide a user with a virtual keyboarding experience that more closely mimics that of using a physical keyboard); and a support structure (Peterson, Fig. 9, base 912), wherein the contact foil layer is operatively coupled to the controller to receive input from one or a plurality of piezoelectric elements located at an actuation location on the touchpad (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element) and send an electrical charge to the one or plurality of piezoelectric elements to cause the one or plurality of piezoelectric elements to provide haptic feedback at an actuation location on the touchpad (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user).
In regard to claim 7, Combination of Peterson and Paranjape teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer compressed when the piezoelectric element is deflected into a cavity to generate an electric actuation signal (Paranjape, Figs. 6A-6B; Fig. 7B, air gaps 796; Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B).

In regard to claim 8, Combination of Peterson and Paranjape teach the keyboard of claim 1, wherein the piezoelectric element further comprises: a piezoelectric material layer operatively coupled to a metal plate layer (Paranjape, Fig. 7B, piezoelectric element 790 and diaphragm 794) where the piezoelectric material layer compresses or stretches to warp the metal plate layer in response to the electric response signal to provide a tactile haptic event that is the haptic feedback (Paranjape, Para. 67, with reference to piezoelectric element 720, the vibrations of the diaphragm 794 can propagate through the display substrate 760, through the air gaps 796 between the front side of the display substrate and the transparent display medium, through the transparent display medium, and into the environment in front of the display).

In regard to claim 9, Peterson teaches a touchpad input device for information handling system, comprising: a coversheet (Peterson, fig. 9, top bezel 902); a contact foil layer operatively coupled to a bottom surface of the capacitive touch layer via a second adhesive layer (Peterson, a sensor membrane circuit 904); an array of piezoelectric element laid out along a bottom surface of the contact foil layer (Peterson, Para. 51, The sensor membrane 904 connects an array of force-sensing key sensors (such as sensors 1014, 1016) to a sensor logic (such as sensor logic 2224, which is described in relationship to FIG. 22). Each of the key sensors is positioned under and corresponds to a particular keycap) and disposed between the contact foil layer and a support structure (Peterson, Fig. 9, an upper actuator plane 906, a dielectric layer 908, and lower actuator plane 910; Para. 154, the actuation mechanism (such as actuation mechanism 1020) is described herein as producing a movement to effect a tactile feedback to a user by using electrostatic forces to attract a pair of conductive planes. In alternative embodiments, the movement may be cause by other types of electro-mechanical actuators, which include (but are not limited to) those based upon: electroactive polymers (EAP), piezoelectric); the support structure with a plurality of cavities aligned below each piezoelectric element (Peterson, Fig. 9, base 912); 
Peterson does not specifically teach a capacitive touch layer operatively coupled to a bottom surface of the coversheet via a first adhesive layer to receive x- and y-coordinate location data; the contact foil layer operatively coupled to a controller of the information handling system; and the controller to: receive an electric charge actuation signal from a first piezoelectric element of the array of piezoelectric elements located at an actuation location on the coversheet; and send an electrical response signal to haptically actuate the first piezoelectric element of the array of piezoelectric elements to provide haptic feedback at the actuation location on the coversheet.
However Paranjape teaches a capacitive touch layer operatively coupled to a bottom surface of the coversheet via a first adhesive layer to receive x- and y-coordinate location data (Paranjape, Para, 71, Existing touchscreen technologies (e.g., resistance-based, capacitance-based) can be used for making displays described herein as touch-enabled. Some existing touchscreen technologies comprise multiple layers that reside on a glass display substrate and others are integrated into a display substrate (such as in AMOLED (active matrix OLED) in-cell displays). As used herein, the term "transparent display medium" includes any touchscreen layers, regardless of whether the touchscreen layers are located on top of a display substrate or a display substrate layer is used as part of a touchscreen); the contact foil layer operatively coupled to a controller of the information handling system (Paranjape, Fig. 6A, diaphragm 604, Para. 60, The diaphragm 640 amplifies piezoelectric element vibrations. In some embodiments diaphragm 640 is a metal plate. If an alternating voltage is applied across the piezoelectric layer 630, the piezoelectric element 600 will vibrate. If the frequency of vibration of the piezoelectric element 600 is within the range of frequencies audible to the human ear, the piezoelectric element 600 can act as a speaker or buzzer. The diaphragm 640 can amplify the sound generated by the piezoelectric element 600 by enabling the movement of a greater volume of air); and the controller to: receive an electric charge actuation signal from a first piezoelectric element of the array of piezoelectric elements located at an actuation location on the coversheet (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element); and send an electrical response signal to haptically actuate the first piezoelectric element of the array of piezoelectric elements to provide haptic feedback at the actuation location on the coversheet (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user).
Peterson and Paranjape are analogous art because they both pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have piezoelectric materials create an electric charge when subjected to mechanical stress and use the reverse piezoelectric effect to create electrical energy to mechanical energy to provide haptic feedback (as taught by Paranjape) resulting in predictable result of providing the user a haptic feedback on the touch location.

In regard to claim 10, Combination of Peterson and Paranjape teach the touchpad input device of claim 9, wherein the controller: receives an electric charge actuation signal from a second piezoelectric element of the array of piezoelectric elements located further from the actuation location on the coversheet than the first piezoelectric element (Paranjape, Para. 75, touch information can be analog signals provided by a piezoelectric element or digital signals provided by a processor based on analog signals provided to the controller by a piezoelectric element ); and sends an electrical response signal to the second piezoelectric element of the array of piezoelectric elements to cause the second piezoelectric element of the array of piezoelectric elements to provide haptic feedback at the actuation location on the coversheet concurrently with the first piezoelectric element (Paranjape, Para. 72, One or more piezoelectric elements can be activated at the touch location or in the vicinity of the touch location to provide local haptic feedback to a user; Para. 73, piezoelectric elements can provide local haptic feedback to a user typing on a virtual keyboard rendered on a display. The haptic feedback can be provided in real-time to the user (i.e., while the user is still touching the key). Such localized haptic feedback can provide a user with a virtual keyboarding experience that more closely mimics that of using a physical keyboard).

In regard to claim 11, Combination of Peterson and Paranjape teach the touchpad input device of claim 9, wherein the support plate with the cavity formed below the piezoelectric element allows a portion of the piezoelectric element to deflect upon application of the mechanical stress into the cavity while supporting edges of the piezoelectric element (Paranjape, Para. 59, Application of a voltage differential across the piezoelectric layer 630 causes deformation of the piezoelectric layer 630 (FIG. 6A) in a first direction and reversing the polarity of the applied voltage differential causes deformation in the opposite direction (FIG. 6B)).

In regard to claim 14, Combination of Peterson and Paranjape teach the touchpad input device of claim 9, wherein a stiffening layer is co-located with the capacitive layer to distribute forces associated with an actuation force placed at the actuation location on the coversheet to the first piezoelectric element closest to the actuation location (Paranjape, Fig. 6A, diaphragm 604, Para. 60, The diaphragm 640 amplifies piezoelectric element vibrations. In some embodiments diaphragm 640 is a metal plate. If an alternating voltage is applied across the piezoelectric layer 630, the piezoelectric element 600 will vibrate. If the frequency of vibration of the piezoelectric element 600 is within the range of frequencies audible to the human ear, the piezoelectric element 600 can act as a speaker or buzzer. The diaphragm 640 can amplify the sound generated by the piezoelectric element 600 by enabling the movement of a greater volume of air).

In regard to claim 15, Combination of Peterson and Paranjape teach the touchpad input device of claim 9, wherein a piezoelectric material layer of the piezoelectric element is ceramic (Peterson, Para. 160) and a metallic plate layer of the piezoelectric element is brass (Peterson, Para. 158).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20120092263 A1) in view of Paranjape et al. (US 20200137486 A1) and further in view of Tan et al. (US 20140340208 A1).
Combination of Peterson and Paranjape do not teach the touchpad input device of claim 9, wherein the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback.
However Tan teaches the electrical response signal causes a compression of a piezoelectric material in the piezoelectric element to generate a click haptic feedback (Tan, Para. 04, the haptic feedback may be in the form of a simulated "key -click" feedback for an individual key that is pressed by a user such that the finger used to press the key feels the tactile sensation. The feedback is "simulated" in the sense that it is not a natural result of pressing the key (i.e., the key is not mechanically movable). Instead, the haptic feedback mimics the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key).
Peterson, Paranjape, and Tan are analogous art because they both pertain to providing local haptic feedback to a user.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have click haptic feedback (as taught by Tan) in order to mimic the tactile sensation of a mechanical key (e.g., buckling spring, pop-dome key switch, etc.) to give a user the perception that they have actuated a mechanically movable key.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 7/29/2022 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: " Thus, Peterson does not teach a piezoelectric element generating the local actuation signal at a key location of a haptic keyboard as claimed, but also Peterson does not teach receiving an applied mechanical stress at a key location of a haptic keyboard either as acknowledged by the Examiner. Office Action at p. 9. That is because the actuator planes would not work this way either. For receiving applied mechanical stress, Examiner relies on Paranjape. However, Paranjape relates to a display, not a keyboard and does not relate to the local actuation signal at a key location of a haptic keyboard as claimed. There is no teaching of the piezoelectric elements that are missing from Peterson as operatively coupled to a contact foil or supported by a support layer as claimed. Paranjape is primarily related to piezo audio speakers or piezo location of touch on a display or back of a display when touched. Thus, Paranjape also does not meet the limitations absent from Peterson either.
Examiner’s Response: Examiner respectfully submits that Peterson teaches the actuation mechanism 1020 is configured to provide tactile feedback to a user responsive to a user pressing a key (as represented by a keycap). As shown here with example assembly 900, the actuation mechanism 1020 includes at least two spaced-apart planes (e.g., upper actuation plane 906 and lower actuation plane 910). (Para. 58). The actuation mechanism being electroactive polymers (EAP), piezoelectric, solenoids, and the like (Para. 154). Peterson also teaches the sensor membrane 904 connects an array of force-sensing key sensors (such as sensors 1014, 1016) to a sensor logic (such as sensor logic 2224, which is described in relationship to FIG. 22). Each of the key sensors is positioned under and corresponds to a particular keycap) (Para. 51).  And it would be obvious to one of ordinary skill in the art to have piezoelectric materials (of Peterson) create an electric charge when subjected to mechanical stress and use the reverse piezoelectric effect to create electrical energy to mechanical energy to provide haptic feedback (as taught by Paranjape) resulting in predictable result of providing the user a haptic feedback on the touch location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689


 /MOHAMED BARAKAT/ Primary Examiner, Art Unit 2689